

EXHIBIT 10.3




I confirm that I have been informed of and fully understand the material
negative impact caused by the COVID-19 pandemic on the business and financial
health of my employer and its affiliates, including its ultimate parent, PVH
Corp. I understand that, notwithstanding the foregoing, I will receive the pay
out of my fiscal 2019 bonus no later than April 30, 2020. I acknowledge that
there will be no merit increases of salary and, further, accept the reduction of
my base salary for a period of no less than three months and no more than six
months, starting in connection with the work week that commences on April 13,
2020 and ending in connection with the work week that ends on October 18, 2020.
I understand that this decrease in my base salary will end in connection with
the first pay period that starts at least 30 days after at least 80% of our
company-operated stores in the U.S. and Canada return to regular operation. I
acknowledge that my fiscal 2020 bonus payout opportunities, when bonuses are
established, will be 50% of the payout opportunities that were set in connection
with my fiscal 2019 bonus award at each of the threshold, target and maximum
award levels or, if I was recently promoted, 50% of the payout opportunities
last year at each of the threshold, target and maximum award levels that others
in my new salary grade received. I hereby waive any claim I might have under my
employment agreement or other document governing my employment, applicable law
or otherwise and release my employer and its affiliates, including but not
limited to PVH Corp., from any liability with respect to each of the foregoing.
I understand that in all other instances, my employment agreement (or other
document governing my employment) remains in full force and effect and the terms
of my employment are unchanged, including its “at-will” nature.


Signature for acceptance:


                    
_________________________
Name




              
_________________________
Date





